—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 31, 1998, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
It is well established that the decision to permit the withdrawal of a guilty plea is a matter directed to the sound discretion of the trial court (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520). Here, the defendant’s unsupported allegations that his attorney coerced him into accepting the plea and of ineffective assistance of counsel, did not warrant the vacatur of his plea of guilty (see, People v Ellerbe, 237 AD2d 299; People v Fiumefreddo, 188 AD2d 546, affd 82 NY2d 536). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.